HOPKINS, C. J.
— The first question in the case, is, had the defendant a right to demur to the evidence. This question does not arise in a case, in which the evidence is wholly parol, and loose and 'indefinite, or circumstantial. Whether the right exist in such a case, we shall not enquire. Here, a part of the evidence is written, and the remainder, although parol, is certain, and no more admitting of any variance, than the matter in writing.
In addition to the legal admission of the matters proved, which the demurrer would have been, in this case, had it been allowed, the defendant expressly admitted the truth of the evidence in the demurrer, that he offered.
The only question then, between the parties, was the legal effect of the facts, which had been . both proved and admitted.. The legal effect of facts, is in every case; a question for the Court to decide. If the facts proved in this cause had not been admitted by the defendant, and the jury had ascertained them, they ought to have applied the law to them according to any instructions which the Court gave, and returned a verdict that would have had the effect to which the Court decided the facts, if found would be entitled. If a plaintiff show no cause of action in his declaration, no principle is clearer or more just, than that which gives a defendant a right to admit all the facts which are well pleaded in the declaration, by a demurrer to it, and thus make the questions in the case purely legal, to be decided by the Court. No one has ever supposed that this principle encroached *408upon the proper sphere for the action of juries.— Why refer a question of law merely, to a jury, to be decided according to the opinion of the Court'? The law intends juries to enquire of and ascertain disputed matters of fact, and to apply the law according to the opinion of the Court, to the facts they find. But where the matters of fact set out in a declaration, as the plaintiff's cause of action are admitted by the defendant, there is nothing for a jury to do. The principle which would give the right to admit, in some mode, such matters of fact as are in this casé, and apply to the Court to decide the legal questions that arose, would be as reasonable as the principle which allows a demurrer to any part of the pleadings. After the admission of the facts, there are no other than legal questions to be determined. If a jury should be required to decide these, their decision ought to conform to the opinion of the Court. Such conformity might always be expected, unless the instructions of the Court were misapprehended, or influences operated, which caused a disregard of legal justice. If a jury make an erroneous application of the law to the facts, it is the duty of a Court to set the verdict aside upon a proper application. The doctrine is, we think, properly settled, that to such evidence as the testimony in this case, a party has a right to demur, and that the other party is obliged either to join in the demurrer or waive his evidence*
As the County Court neither compelled the plaintiff to join in the demurrer, nor to waive his evidence, *409the right of the defendant to demur was denied to him.
Whether the error of the Court, in denying the right, be one for which a writ of error lies, is the next and last question.
Some Judges have expressed the opinion, that such an error is committed by a Court in the exercise of its discretion, and that for it no writ of error will lie. But the second branch of this proposition has not, within our knowledge, the judgment of any Court to support it.*
That the writ lies for such error, has been adjudged, and principle in our opinion, requires the question to be so decided.†
If a demurrer were offered by one party to evidence, the legal effect of which clearly maintained the part of the issue of the other party, and the Court were to reject it, the act of the Court might not be an error of which the party ought to be permitted to complain, because his demurrer was frivolous, and the record would show that he was not injured by the rejection.‡
But the demurrer, which was offered in this case, was not of a frivolous character. The evidence of the plaintiff is relavant to one only of the two issues in the case.
There is no error in the judgment of the Circuit Court. Let the judgment be affirmed.
GOLDTHWAITE, J., not sitting in this case.

2 H. Blac. 206 — Gibson & Johnson v Hunter — Cro. Eliz. 753 — 2 Uaná. R 68, 353 — 1 Stewart’s Rep. 321, 337, 557 — Gould’s Pi. 183, 480.


 2 Porter's E.9,14 — 7 Cmnoh565


 SRandE. h! Eiacíe 2091


 20sf¿09,ac